Citation Nr: 1441041	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to June 1972.  

This case comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current myelodysplastic syndrome is related to military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his current myelodysplastic syndrome is related to military service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed myelodysplastic syndrome as a result of his exposure to the herbicide Agent Orange while serving in Vietnam.  Myelodysplastic syndrome is defined as "any of a group of bone marrow disorders of varying duration preceding the development of acute myelogenous leukemia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1840 (32d ed. 2012).   

Before the Veteran can establish the right to compensation for a disability, the evidence must show that his disability is "service-connected", i.e., that a connection exists between a current disability and a disease, injury or event which occurred during his military service.  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  

In this case, the Veteran meets the current disability requirement.  His VA treatment records acknowledge a diagnosis of myelodysplastic syndrome in October 2009.  The letters of private treatment providers confirm this diagnosis.  

The Veteran's record proves that he served in Vietnam during the Vietnam War.  As  such, the law presumes that he was exposed to certain herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2002).  Thus, the Veteran's entitlement to service-connected disability benefits for myelodysplastic syndrome depends on the third and final element of his claim: the existence of a causal link - or "nexus" - between that disability and his exposure to herbicides in Vietnam.

Under some circumstances, the "nexus" between herbicide exposure and certain associated diseases will also be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The diseases implicating a presumption of service connection based on Agent Orange exposure are listed in 38 C.F.R. § 3.309(e).  Myelodysplastic syndrome is not on the list, and is not considered a chronic B cell leukemia, which is one of the listed diseases.

While the statutory and regulatory presumption of service-connection does not apply to this Veteran's disease, he is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive  basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").

There are three medical opinions addressing whether a nexus exists between the Veteran's myelodysplastic syndrome and his exposure to herbicides in Vietnam.  The Veteran submitted a July 2012 letter from Dr. Josef Prchal, a VA hematologist and specialist in the treatment of myelodysplastic syndrome.  According to Dr. Prchal, "the toxicity exposure of herbicides, such as Agent Orange certainly may contribute to or be the cause of [the Veteran's] illness."  The Veteran submitted a longer August 2012 opinion from Dr. Ruben Mesa, Director of the Acute and Chronic Leukemias Program at the Mayo Clinic in Scottsdale, Arizona and a subspecialist in the treatment of myelodysplastic syndrome.  In his letter, Dr. Mesa commented on the Veteran's pathology reports and described the nature of the disease.  In the opinion of Dr. Mesa, exposure to Agent Orange "certainly could have been the cause of the development of this illness in [the Veteran]."  

The RO ordered an examination, which was administered in September 2012 by a third physician who is board certified in occupational medicine.  Citing an article from the academic journal Critical Reviews in Toxicology, the examination report begins by noting that Agent Orange exposure has not been conclusively linked to myelodysplastic syndromes.  According to the examiner, the authors of the study, "found no substantial epidemiological evidence for linking cancers of any type to the exposure of American fighting forces in the Viet Nam war to Agent Orange."  The examiner added that that his search of the National Institute of Health's "TOXNET" database similarly failed to show a link between the dioxin agent in Agent Orange and myelodysplastic syndromes.   The examiner did not attempt to relate the Veteran's specific symptoms or illness to his discussion of these articles, and his nexus opinion ends with this brief observation: "This is as in depth a literature review as time will allow for this clinic, and the sources are authoritative and well respected by the scientific community."  

All the physicians attempted to answer the question referred to them, but the Board finds that each of their medical opinions has flaws.  Dr. Prchal's letter is phrased in terms which are likely too equivocal, standing alone, to support a finding of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for awarding service connection).  While sharing this problem to some extent, Dr. Mesa's letter approximates more closely a legally significant confidence that a nexus exists between the herbicide exposure and the Veteran's myelodysplastic syndrome.  Compare Lee v. Brown, 10 Vet. App. 336, 339 (1997) (rejecting suggestion that physician's statement - "appellant's conditions could well be related to his active service" - was immaterial); see also Hogan, 544 F.3d at 1297-98 (even if flawed because stated uncertainly, opinion from a licensed counselor concerning the etiology of the claimant's psychological disorder was 'evidence' of whether the disorder was incurred in service).

The opinion section of the VA examiner's report is entirely devoted to discussing the academic and medical literature.  Medical and academic treatises can certainly be useful in developing opinions on issues of service connection.  But the examiner's report includes no discussion of the individual Veteran's symptoms and makes no attempt to respond to the specific arguments of the physicians who provided letters favorable to the claim.  Cf. Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (in general, medical opinions directed at specific patients are more probative than medical treatises).  

Another weakness of the September 2012 report is its apparent inconsistency with scientific relationships codified in VA regulations.  The examiner relied on a study which "found no substantial epidemiological evidence for linking cancers of any type to the exposure of American fighting forces in the Viet Nam war to Agent Orange."  September 2012 nexus opinion at 10 (emphasis added).  But the association between Agent Orange and certain forms of cancer is has been shown to be strong enough that the law has established a presumption that some cancers are related to herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (providing presumption of service connection for prostate cancer, certain respiratory cancers, and chronic B cell leukemia).

Although flawed, each nexus opinion in the record contained some rationale and should be given some weight, with the respective health care professionals' qualifications being a threshold consideration.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  The cause of the Veteran's myelodysplastic syndrome may never be known with certainty because there are positive and negative opinions on the issue of nexus which have a similar probative weight.  For this reason, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's myelodysplastic syndrome is related to herbicide exposure in Vietnam.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b).  Entitlement to service connection for myelodysplastic syndrome is therefore warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

As the Board has granted the only claim being decided, discussion of VA's duties to notify and assist the Veteran is unnecessary.


ORDER

Entitlement to service connection for myelodysplastic syndrome is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


